Citation Nr: 0532846	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-08 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1958 rating decision which denied entitlement to 
service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

This appeal was originally before the Board in October 2003.  
At that time, the Board denied the claim, finding that there 
was no CUE in the August 1958 rating decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and in May 2005, the Court issued 
a Memorandum Decision, affirming the Board decision as to the 
finding that the 1958 rating decision did not contain CUE to 
the extent that it found that pes planus existed prior to 
service, vacated the Board's decision insofar as it did not 
address whether the 1958 rating decision contained CUE with 
respect to the presumption of aggravation, and remanded the 
appeal to the Board for consideration of the veteran's 
arguments regarding aggravation.  As such, this matter is 
properly before the Board for further appellate 
consideration.


FINDING OF FACT

The veteran has failed to demonstrate that there was an error 
of fact or law in the RO's August 1958 rating decision which, 
had it not been made, would have manifestly changed the 
outcome of the decision.


CONCLUSION OF LAW

The rating decision of August 1958, which denied service 
connection for pes planus, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a)(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to CUE claims.  CUE 
claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000) citing 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, 
the moving party bears the burden of presenting allegations 
of error which existed at the time of the decision alleged to 
be the product of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).

The veteran asserts that the August 1958 rating decision, 
which denied service connection for pes planus, was clearly 
and unmistakably erroneous.  Specifically, it is claimed by 
and on behalf of the veteran that the denial of service 
connection for pes planus, based on a finding that it 
preexisted service and was not aggravated therein, 
constituted clear and unmistakable error because of the 
failure of the RO to consider the law and regulations 
pertaining to the presumption of aggravation of the 
preexisting disability.

Pertinent law and regulations provide that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302.  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  See 38 
C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined that (1) either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) an error occurred based on the record and the 
law that existed at the time the prior decision was made, and 
(3) had the error not been made, the outcome would have been 
manifestly different.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
See 38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reason as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  See Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Baldwin, 13 Vet. 
App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  See Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).


As to the governing provisions pertaining to the presumption 
aggravation of a disease in service in effect in August 1958, 
the applicable law provided that "every person employed in 
the active military or naval service shall be taken to be in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such active military or naval 
service."  See 38 U.S.C. Chapter 12A, Part I, Vet. Reg. No. 
1(b) (1952 & Supp. 1958).  This presumption was codified at 
38 C.F.R. § 3.63(i) (1956).  The regulation states that 
"injury or disease, apart from misconduct disease, noted 
prior to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
where such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease.  Aggravation of a disability noted prior to service 
or shown by clear and unmistakable evidence, including 
medical facts and principles, to have had inception prior to 
enlistment may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
such disability prior to, during and subsequent to service."  
The current statutory and regulatory provisions pertaining to 
the presumption of aggravation are codified at 38 U.S.C.A. § 
1153 (West 2002) and 38 C.F.R. § 3.306(a) (2005).

Following the veteran's May 1958 claim, an August 1958 RO 
decision denied service connection for pes planus conditions.  
The RO noted in that decision that pes planus was diagnosed 
shortly after the veteran reported for active duty and he had 
a pre-service history of discomfort in his feet.  The RO then 
determined that medical findings on VA examination in July 
1958, approximately ten months after discharge from service, 
were essentially the same as noted during service in 
September 1955.  Accordingly, the RO found that pes planus 
preexisted service without evidence of aggravation.  That 
decision appears to be consistent with the evidence of record 
at the time of the decision.  

It is important to note at this juncture that the RO granted 
entitlement to service connection for pes planus in an 
October 2001 rating decision based in part on a June 2001 
medical opinion specifically stating that the veteran's 
military service made his flat feet worse.  At the time of 
the 1958 rating decision, however, the veteran had not listed 
flat feet in his application for compensation benefits as a 
disability he believed began or increased during service and 
he had not made specific complaints about his flat feet upon 
examination in August 1958.  Additionally, there was no 
medical opinion that the veteran's pes planus increased in 
severity as a result of military service at the time of the 
1958 rating decision.

The veteran argues that the RO did not consider that the 
service medical records showed a second degree pes planus in 
1955 and a third degree pes planus in 1958 when it determined 
that there was no aggravation of the preexisting disability.  
He asserts that had that evidence been considered, there 
would be no other conclusion than to find that the 
preexisting pes planus increased in severity during service.  

Although the August 1958 RO decision denied service 
connection for pes planus on the basis that the disorder 
existed prior to the veteran's active duty and was not 
aggravated during service, the Board observes that this 
rating decision contains no mention of the presumption of 
aggravation and the evidentiary requirements for rebutting 
this presumption.  Nevertheless, the RO specifically found 
that the findings upon VA examination in July 1958 were 
essentially the same as those noted in September 1955.  As 
such, the Board finds that the rating decision reflects 
consideration of the provisions relating to the presumption 
of aggravation because it appears that the RO considered 
whether the disability increased in severity during service.  

The Board agrees that the RO, in its August 1958 rating 
decision, determined that the veteran's pes planus was not 
aggravated by service and failed to discuss the presumption 
of aggravation or what the standard to rebut it may have 
been.  The Board does not find, however, that had the error 
not been made, the outcome would have been manifestly 
different.  Again, it is important to point out that service 
connection was granted in 2001 based on a medical opinion 
rendered that year so to say that a later grant of service 
connection is proof that the outcome would have been 
manifestly different had the RO not failed to discuss the 
presumption of aggravation and properly apply that law is 
without merit.  The evidence of record in 1958 was vastly 
different from that in 2001; and, based on the evidence of 
record in 1958, the Board cannot find that the outcome would 
have been manifestly different but for the RO's failure to 
address the presumption of aggravation.

Given the evidence of record and the law at the time of the 
August 1958 rating decision, the Board finds no clear and 
unmistakable error in the August 1958 rating decision because 
the veteran's argument that the presumption of aggravation 
was not considered is no more than disagreement with how the 
facts were weighed or evaluated, which does not constitute a 
claim of clear and unmistakable error.  See Baldwin, 13 Vet. 
App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. 
App. at 313.  The RO noted the evidence of record and made a 
finding consistent with the law at the time, specifically, 
that the current medical findings were essentially the same 
as those of record three weeks after the veteran's entry into 
service.  There is no question that the RO could have been 
more articulate in its finding that there was no increase in 
severity of the preexisting disability, but such a fault does 
not rise to the level of CUE.  Additionally, VA's failure to 
obtain a medical opinion in 1958 may have been a breach of 
its duty to assist, but that failure too is not deemed CUE.  
See Baldwin, 13 Vet. App. at 7; Shockley, 11 Vet. App. at 
213; Caffrey, 6 Vet. App. at 383-84.

Accordingly, the Board concludes that the unappealed rating 
decision of August 1958 was not clearly and unmistakably 
erroneous in denying service connection for pes planus.  The 
decision was consistent with the evidence of record and the 
law at the time that it was rendered.  Because no clear and 
unmistakable error exists in the August 1958 rating decision, 
the veteran's claim is denied and the 1958 rating decision 
remains final.




ORDER

The August 1958 rating decision, which denied service 
connection for pes planus, did not involve clear and 
unmistakable error and the veteran's appeal is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


